BERDON, J.,
concurring. If the corpus of a trust has been distributed to its beneficiary by the trustee, and the trustee is not personally liable for the debts of the trust, then a constructive trust may be imposed on those distributed assets, subject to certain exceptions.1 “If the trustee is personally liable on the claim, however, and is solvent so that the [creditor of the trust] could enforce the claim against the trustee personally, he *124cannot bring a suit in equity against the beneficiaries, since his legal remedy against the trustee is adequate.” 3A A. Scott, Trusts (4th Ed. Fratcher 1988) § 279, p. 533. In this case, neither party raises the issue of the trustee’s liability or solvency.
Accordingly, I agree with the majority opinion.

 Beneficiaries of a trust will not be personally liable, and therefore their assets will not be subject to a constructive trust, if either (1) they are a bona fide purchaser, or (2) they have so changed their position that it would be inequitable to compel payment from them. 3A A. Scott, Trusts (4th Ed. Fratcher 1988) § 279, pp. 533-34.